         Case 6:20-bk-02684-LVV   Doc 153   Filed 08/25/20   Page 1 of 37




                    UNITED STATES BANKRUPTCY COURT
                       MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION


IN RE:                                           CASE NO.: 6:20-bk-02684-LVV

DM WORLD TRANSPORTATION, LLC                     CHAPTER 11

      Debtor.
_________________________________/

                  AMENDED PLAN OF REORGANIZATION FOR
                    DM WORLD TRANSPORTATION, LLC




                            COUNSEL FOR DEBTOR

                             R. SCOTT SHUKER, ESQ.
                           MARIANE L. DORRIS, ESQ.
                              JOHN B. DORRIS, ESQ.
                             SHUKER & DORRIS, P.A.
                      121 S. ORANGE AVENUE, SUITE 1120
                           ORLANDO, FLORIDA 32801



August 25, 2020
            Case 6:20-bk-02684-LVV         Doc 153     Filed 08/25/20      Page 2 of 37




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION
                                 www.flmb.uscourts.gov

 IN RE:                                               CHAPTER 11

 DM WORLD TRANSPORTATION, LLC                         CASE NO.: 6:20-02684-LVV

       Debtor.
 ___________________________________/

                      AMENDED PLAN OF REORGANIZATION FOR
                        DM WORLD TRANSPORTATION, LLC

       DM WORLD TRANSPORTATION, LLC, (the “Debtor” or “Reorganized Debtor” –

where appropriate), by and through undersigned counsel, hereby propose the following amended

plan of reorganization (the “Plan”) pursuant to Chapter 11 of Title 11 of the United States Code (the

“Bankruptcy Code”).

ARTICLE I – DEFINITIONS

       For the purpose of the Plan, the following terms will have the meanings set forth below:

       1.        Administrative Claim shall mean a Claim for payment of an administrative

expense of a kind specified in §§ 503(b) or 507(a)(1) of the Bankruptcy Code, including, without

limitation, the actual, necessary costs and expenses incurred after the commencement of the

Bankruptcy Case of preserving the Debtor’s Estates, including management fees, or commissions for

service, compensation for legal and other services and reimbursement of expenses awarded under §§

330(a) or 331 of the Code, and all fees and charges assessed against the Estate under Chapter 123 of

Title 28, United States Code.




                                              2
            Case 6:20-bk-02684-LVV          Doc 153     Filed 08/25/20      Page 3 of 37




       2.        Administrative Claims Bar Date means the date by which all Administrative

Claims must be filed with the Bankruptcy Court to be allowed. The Administrative Claims Bar Date

will be established by the Bankruptcy Court as a specific date prior to the Confirmation Date.

       3.        Allowed Administrative Claim means all or any portion of an Administrative

Claim that has been or becomes allowed by Order of the Bankruptcy Court.

       4.        Allowed Amount shall mean the amount of an Allowed Claim.

       5.        Allowed Claim means a Claim (a) with respect to which a Proof of Claim has been

filed with the Bankruptcy Court in accordance with the provisions of Bankruptcy Code § 501 and

Bankruptcy Rule 3001 and within any applicable period of limitation fixed by Rule 3003 or any

notice or Final Order of the Bankruptcy Court; (b) deemed filed pursuant to Bankruptcy Code §

1111(a) by virtue of such Claim having been scheduled in the list of Creditors prepared and filed by

the Debtor with the Bankruptcy Court pursuant to Bankruptcy Code § 521(1) and Rule 1007(b) and

not listed as disputed, contingent, or unliquidated; or (c) deemed an Allowed Claim (including

Allowed Secured Claims and Allowed Unsecured Claims) pursuant to the provisions of the Plan or

any Final Order of the Bankruptcy Court. Unless otherwise provided in the Plan or unless deemed

or adjudicated an Allowed Claim pursuant to the provisions of the Plan or any Final Order of the

Bankruptcy Court, an Allowed Claim shall not include any Claim as to which an objection to or

proceeding challenging the allowance thereof has been interposed by the Debtor within any

applicable period of limitation fixed by the Plan, by Rule 3003, or any Final Order of the Bankruptcy

Court, until such objection or proceeding has been overruled, dismissed, or settled by entry of a Final

Order. Notwithstanding the filing of any such objection or the commencement of any such

proceeding, a Claim may be temporarily allowed for voting purposes pursuant to the provisions of

Rule 3018(a). Unless otherwise specified in the Plan or any Final Order of the Bankruptcy Court, an




                                               3
             Case 6:20-bk-02684-LVV        Doc 153      Filed 08/25/20     Page 4 of 37




Allowed Claim shall not include or accrue interest on the amount of such Claim maturing, incurred

otherwise or arising subsequent to the Petition Date.

       6.        Allowed Interest means an Interest (a) with respect to which a proof of Interest has

been filed with the Bankruptcy Court within the applicable period of limitation fixed by Rule 3001

or a Final Order; or (b) that has been scheduled in the list of equity security holders prepared and

filed by the Debtor with the Bankruptcy Court pursuant to Rule 1007(b); and in either case as to

which no objection to the allowance thereof has been interposed within any applicable period of

limitation fixed by Rule 3001 or any Final Order of the Bankruptcy Court.

       7.        Allowed Priority Tax Claim means a Priority Claim pursuant to § 507(a)(8) of the

Bankruptcy Code, to the extent such Priority Claim is or becomes an Allowed Claim.

       8.        Allowed Secured Claim means a Secured Claim to the extent provided under § 506

of the Bankruptcy Code and to the extent that neither the lien underlying the Claim is challenged nor

the amount of the Claim is challenged as provided herein.

       9.        Allowed Unsecured Claim means an Unsecured Claim to the extent such

Unsecured Claim is or becomes an Allowed Claim.

       10.       Assets means each and every item of Property of the Debtor’s Estate and every

interest of the Debtor as of the Effective Date, whether tangible or intangible, legal or equitable,

liquidated or unliquidated, whether or not controlled by the Debtor, and includes without limitation:

(a) all real and personal property and Cash; (b) all rights, privileges, Claims, demands, or Causes of

Action, whether arising by statute or common law, and whether arising under the laws of the United

States, other countries, or applicable state or local law; (c) any and all amounts owed to the Debtor,

contract rights, or other rights, including without limitation rights to payment, contribution or




                                               4
             Case 6:20-bk-02684-LVV         Doc 153      Filed 08/25/20     Page 5 of 37




distribution, whether due prior or subsequent to the Petition Date; and (d) all Executory Contracts,

and other contracts, agreements, licenses, and leases.

       11.       Ballot means the ballot accompanying the Plan and Disclosure Statement that will

be sent to all Creditors entitled to vote on the Plan, on which such Creditors will indicate their vote

to accept or reject the Plan.

       12.       Ballot Date means the date set by the Bankruptcy Court by which all votes for

acceptance or rejection of the Plan must be received by the Bankruptcy Court or the balloting agent,

as the case may be.

       13.       Bank of America means Bank of America Leasing and Capital, LLC.

       14.       Bankruptcy Case means the Debtor’s bankruptcy cases that are pending before the

United States Bankruptcy Court for the Middle District of Florida, Orlando Division, pursuant to

Chapter 11 of the Bankruptcy Code, Case No: 6:20-bk-02684-LVV.

       15.       Bankruptcy Code or Code means Title 11 of the United States Code, 11 U.S.C. §§

101, et seq., including any amendments thereto, in effect during the Bankruptcy Cases.

       16.       Bankruptcy Court or Court means the United States Bankruptcy Court for the

Middle District of Florida, Orlando Division, in which the Bankruptcy Case is pending, and any

Court having jurisdiction to hear appeals or certiorari proceedings therefrom.

       17.       Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure promulgated

under Title 28, United States Code, § 2075, including any amendments thereto, as they may be

amended from time to time during the Bankruptcy Case.

       18.       Bar Date means the date fixed by Order of the Bankruptcy Court as the last date for

the filing of Claims in this Bankruptcy Case.

       19.       BMO means BMO Financial.




                                                5
             Case 6:20-bk-02684-LVV         Doc 153      Filed 08/25/20      Page 6 of 37




       20.       Business Day means every day except Saturdays, Sundays, federal holidays, and

Florida state holidays observed by the Bankruptcy Court.

       21.       Cash means cash or cash equivalents, including, but not limited to, checks, bank

deposits, negotiable instruments, or other similar items.

       20.       Causes of Action means any and all of the Estate’s and the Debtor’s actions,

Claims, demands, rights, defenses, counterclaims, cross-claims, suits, causes of action, liabilities,

obligations, debts, judgments, remedies, damages, recoupments, setoffs, cross-claims, counterclaims,

third party claims, indemnity claims, contribution claims, and any other claims, whether known or

unknown, foreseen or unforeseen, direct or indirect/derivative, choate or inchoate, in law, equity or

otherwise, including but not limited to: (i) the claims for listed in Debtor’s Schedules; and (ii) the

right to recover transfers voidable or recoverable under Bankruptcy Code §§ 502, 542, 543, 544,

545, 547, 548, 549, 550, 551, and/or 553, and any and all other claims or rights of any value

whatsoever, at law or in equity, against any Creditor or other third party, including any and all

claims against any Insiders, members, officers, directors, managers or employees of the Debtor,

including any claims for contribution or indemnification for any unauthorized post-petition

obligations or transactions and any transaction or obligation incurred by the Debtor not otherwise

approved by the Bankruptcy Court; provided, however, that, when used in the Plan, the term Causes

of Action does not include any Claims, obligations, suits, judgments, damages, rights, remedies,

causes of action, charges, costs, debts, indebtedness, or liabilities released or waived pursuant to the

terms of the Plan or by a Final Order of the Bankruptcy Court, and specifically shall not include any

claims or cause of action against the Released Party. A Cause of Action will not under any

circumstances be waived as a result of the failure of the Debtor to describe such Cause of Action




                                                6
             Case 6:20-bk-02684-LVV         Doc 153     Filed 08/25/20      Page 7 of 37




with specificity in the Plan or the Disclosure Statement, and nothing in the Plan operates as a release

of any of the Causes of Action except as specifically provided in the Plan.

       21.       CenterState shall mean CenterState Bank, National Association.

       22.       Claim means “claim” as defined in Bankruptcy Code § 101(5).

       23.       Class or Classes means any Class into which Claims or Interests are classified

pursuant to the Plan.

       24.       Class 1 Claim, Class 2 Claim, Class 3 Claim, etc., shall mean the specific Class

into which Claims or Interests are classified pursuant to Article II of the Plan.

       25.       Code shall mean the United States Bankruptcy Code, 11 U.S.C. §101, et seq., and

any amendments thereof.

       26.       Confirmation means the process leading to confirmation of the Plan, including the

entry of the Confirmation Order pursuant to Bankruptcy Code § 1129.

       27.       Confirmation Date means the date of entry of the Confirmation Order by the

Bankruptcy Court on the Court’s docket.

       28.       Confirmation Hearing means the date set by the Bankruptcy Court for the hearing

on confirmation of the Plan, as may be continued from time to time.

       29.       Confirmation Order means the Final Order entered by the Bankruptcy Court

confirming the Plan in accordance with the provisions of the Bankruptcy Code.

       30.       Contingent means, with reference to a Claim, a Claim that has not accrued or is not

otherwise payable and the accrual of which or the obligation to make payment on which is

dependent upon a future event that may or may not occur.

       31.       Creditor means “Creditor” as defined in Bankruptcy Code § 101(1).




                                               7
             Case 6:20-bk-02684-LVV         Doc 153      Filed 08/25/20      Page 8 of 37




       32.       Creditors Committee means the Committee of Creditors Holding Unsecured

Claims created by the United States Trustee on June 2, 2020.

       33.       Daimler means Daimler Truck Financial.

       34.       Debtor refers to DM World Transportation, LLC.

       35.       Disallowed means, when referring to a Claim, a Claim or any portion of a Claim

that has been disallowed or expunged by a Final Order of a Court.

       36.       Disclosure Statement means the Disclosure Statement filed by the Debtor

describing the Plan and approved for distribution by the Bankruptcy Court pursuant to Bankruptcy

Code § 1125, together with any amendments or modifications thereto.

       37.       Disputed Claim means every Claim, or portion thereof, that is not an Allowed

Claim and that has not yet been Disallowed.

       38.       Distribution means a distribution to the Holders of Allowed Claims.

       39.       Effective Date means the date 15 days after the Bankruptcy Court has entered the

Confirmation Order and provided that no appeal of the Confirmation Order is pending; provided,

however, that the Effective Date shall not occur until the Debtor files the notice called for under the

Plan with the Bankruptcy Court, and such notice shall not be filed until all of the preconditions to the

occurrence of the Effective Date set forth in the Plan have been met. In the event that an appeal of

the Confirmation Order is pending, the Effective Date may still occur on the 15th day after the entry

of the Confirmation Order provided that the notice called for under the Plan has been filed by the

Debtor.

       40.       Equity Interests or Interests means any and all issued or authorized membership

interests, common stock, stock options and warrants in the Debtor.




                                                8
               Case 6:20-bk-02684-LVV       Doc 153      Filed 08/25/20     Page 9 of 37




         41.       Equity Purchase shall mean the Purchase of 100% of the equity in the Reorganized

Debtor by the Released Party in exchange for the Equity Purchase Price.

         42.      Equity Purchase Price shall mean the amount of one hundred thousand dollars

($100,000).

         43.       Estate means the bankruptcy estate of the Debtor created under Bankruptcy Code

§ 541.

         44.       Executory Contract means every unexpired lease to which the Debtor is a party,

and every other contract that is subject to being assumed or rejected by the Debtor under Bankruptcy

Code § 365, pursuant to the Plan or pursuant to separate motion.

         45.       Final Decree means the Bankruptcy Court’s final decree pursuant to Bankruptcy

Code § 350(a) and Bankruptcy Rules 3022 and 5009 closing the Bankruptcy Cases after the Estate

has been fully administered.

         46.       Final Distribution means the final Distribution to the Holders of Allowed Claims

after all Causes of Action have been liquidated and converted to Cash or abandoned.

         47.       Final Distribution Date shall mean the date as soon as practicable after the last to

occur of: (a) the date that the last Claim becomes an Allowed Claim; or (b) the date upon which all

Causes of Action have been liquidated and converted to Cash or abandoned.

         48.       Final Order means an Order or judgment of the Bankruptcy Court that is no longer

subject to appeal or certiorari proceedings and as to which no appeal or certiorari proceeding is

pending.

         49.       Forbearance Agreement shall mean the Forbearance Agreement entered into

between the Debtor and Ryder on March 30, 2020 allowing the Debtor to maintain possession of the




                                                9
          Case 6:20-bk-02684-LVV           Doc 153      Filed 08/25/20     Page 10 of 37




leased vehicles while acknowledging both a default of $2,976,186.89 and a reservation of Ryder’s

right under the Lease Agreement.

       50.       Holder means the holder of a Claim or Interest, as applicable.

       51.       Iberia shall mean IberiaBank.

       52.       Impaired Class means any Class whose members are Holders of Claims or

Interests that are impaired within the meaning of Bankruptcy Code § 1124 .

       53.       Insider means “insider” as defined in Bankruptcy Code § 101(31).

       54.       Interest means an issued or authorized outstanding membership interest, a warrant

or warrants for the issuance of such membership interests, or any other equity instruments in the

Debtor.

       55.       Key means Key Equipment Finance.

       56.       Lease Agreement shall mean that Truck Lease and Service Agreement for the lease

and maintenance of commercial vehicles entered into between the Debtor and Ryder on March 12,

2015 and subsequently terminated on October 1, 2019.

       57.       Lien means any mortgage, lien, charge, security interest, encumbrance, or other

security device of like kind affecting any asset or property of the Debtor, but only to the extent that

such interest is recognized as valid by a court of competent jurisdiction if the validity or scope of

such interest is challenged by Debtor or any other party with standing to bring such a challenge.

       58.       Liquidating Agent shall mean the person or entity who is in charge of the

Liquidating Trust and who will manage and control the Trust Assets on the Effective Date of the

Plan. In addition to the powers noted herein, Liquidating Agent shall have all the powers and

authority of a trustee under applicable Florida law and will be a fiduciary to the Estate and its

creditors having the authority to pursue any causes of action which belong to the bankruptcy estate




                                               10
          Case 6:20-bk-02684-LVV          Doc 153      Filed 08/25/20     Page 11 of 37




for potential disbursement to holders of Allowed Class 10 Claims. The Liquidating Agent will be

selected by the Creditors Committee which shall file a notice of such person’s contact information at

least 10 days prior to the Confirmation Hearing.

        59.      Liquidating Trust shall mean the Liquidating Trust to be established on the

Effective Date for purposes of pro rata distributions to Holders of Allowed Class 10 Claims.

        60.      Order shall mean a determination, decree, adjudication, or judgment issued or

entered by the Bankruptcy Court.

        61.      Person means “person” as defined in Bankruptcy Code § 101(41).

        62.      Personal Property means all tangible personal property of the Debtor.

        63.      Petition Date means May 12, 2020, the date on which Debtor filed their voluntary

petitions for relief under Chapter 11 of the Bankruptcy Code.

        64.      Plan means this Chapter 11 Plan of Reorganization, in accordance with the terms

hereof or in accordance with the Bankruptcy Code.

        65.      Plan Payments means payments made by the Debtor pursuant to the terms of the

Plan.

        66.      Prepetition means the period of time preceding the Petition Date and concluding on

the Petition Date.

        67.      Priority Claim means an Unsecured Claim, other than an Administrative Claim, to

the extent such Unsecured Claim is entitled to priority in payment under Bankruptcy Code § 507.

        68.      Priority Tax Claim means every Unsecured Claim or portion thereof that is

entitled to priority pursuant to Bankruptcy Code § 507(a)(8).




                                              11
           Case 6:20-bk-02684-LVV         Doc 153     Filed 08/25/20     Page 12 of 37




         69.     Priority Unsecured Claim means every Unsecured Claim or portion thereof that is

not an Administrative Claim or a Priority Tax Claim, and that is entitled to priority under any

applicable provision of Bankruptcy Code § 507.

         70.     Pro Rata means proportionate, and when applied to a Claim means the ratio of the

consideration distributed on account of an Allowed Claim in a Class to the amount of consideration

distributed on account of all Allowed Claims in such Class.

         71.     Professional means: (i) any professional retained by the Debtor in the Bankruptcy

Case pursuant to an order of the Bankruptcy Court in accordance with Bankruptcy Code §§ 327 or

1103; (ii) any attorney or accountant seeking compensation or reimbursement of expenses pursuant

to Bankruptcy Code § 503(b); and (iii) any entity whose fees and expenses are subject to approval by

the Bankruptcy Court as reasonable pursuant to Bankruptcy Code § 1129(a)(4).

         72.     Professional Fees means the Administrative Claims for compensation and

reimbursement submitted pursuant to Bankruptcy Code §§ 328, 330, 331, or 503(b) of Professionals

(i) employed pursuant to an order of the Bankruptcy Court under Bankruptcy Code §§ 327 or 328; or

(ii) for whom compensation and reimbursement has been allowed by the Bankruptcy Court pursuant

to Bankruptcy Code § 503(b) or by other Final Order.

         73.     Projections means the Debtor’s financial projections which will be filed and served

at least two (2) weeks prior to the Plan voting deadline.

         74.     Proof of Claim means the form filed in the Bankruptcy Court by a Creditor on

which the specifics of a Claim are set forth as required by the Bankruptcy Code and the Bankruptcy

Rules.

         75.     Property of the Estate means “property of the estate” as defined in Bankruptcy

Code § 541.




                                             12
          Case 6:20-bk-02684-LVV           Doc 153     Filed 08/25/20      Page 13 of 37




       76.       Property Tax Administrative Claim means every Claim of any state or local

governmental unit that is an Administrative Claim for unpaid property taxes, unpaid personal

property taxes, or unpaid sales taxes or leasing taxes, and every prorated portion thereof arising on

and after the Petition Date until the Effective Date. Allowed Property Tax Administrative Claims

will be classified and paid under the Plan as the Plan provides for Administrative Claims.

       77.       Red Rock means Red Rock LTO Units.

       78.       Released Party shall mean Mr. Dilshod Mikhmanov.

       79.       Reorganized Debtor refers to the Debtor upon the Effective Date of the Plan.

       80.       RTS shall mean RTS Financial Services, Inc.

       81.       Rule or Rules shall mean the Federal Rules of Bankruptcy Procedure, as

supplemented by the Local Bankruptcy Rules as adopted by the Bankruptcy Court.

       82.       Ryder means Ryder Truck Rental, Inc.

       83.       Schedules means the schedules of assets and liabilities and any amendments thereto

filed by the Debtor with the Bankruptcy Court in accordance with Bankruptcy Code § 521(1).

       84.       Secured Claim means a Claim secured by a Lien against the Debtor’s Assets, or

any part thereof, to the extent of the value of any interest in such Assets securing such Claim, which

Lien is valid, perfected, and enforceable pursuant to applicable law or by reason of a Bankruptcy

Court order, or to the extent of the amount of such Claim subject to setoff in accordance with

Bankruptcy Code § 553, in either case as determined pursuant to Bankruptcy Code § 506(a).

       85.       Secured Tax Claim means a Claim secured by a statutory lien on Assets for unpaid

taxes on such Assets.

       86.       Security Interest means “security interest” as defined in Bankruptcy Code

§ 101(51).




                                              13
            Case 6:20-bk-02684-LVV          Doc 153      Filed 08/25/20     Page 14 of 37




       87.       Signature means Signature Finance.

       88.       Sterling means Sterling National Bank.

       89.       TCF means TCF Equipment Finance.

       90.       Unclaimed Property shall mean any cash, or any other property of the Debtor

unclaimed for a period of six (6) months after any Distribution or, in the event that the Distribution

was made on the Final Distribution Date, six (6) months after the Final Distribution Date.

       91.       Unimpaired Class means any Class the members of which are the holders of

Claims or Interests which are not impaired within the meaning of Bankruptcy Code § 1124.

       92.       Unsecured Claim means every Claim or portion thereof, regardless of the priority

of such Claim, which is not a Secured Claim.

       93.          United States Trustee shall have the meaning ascribed to it in 28 U.S.C. § 581, et.

seq. and, as used in the Plan, means the office of the United States Trustee for Region 21 located in

the Middle District of Florida, Orlando, Florida.

ARTICLE II – CLASSIFICATION OF CLAIMS AND INTERESTS

       All Claims treated under Articles II of the Plan are divided into the following classes, which

shall be mutually exclusive:

       A.      Secured Claims.

               1.        Class 1 – Secured Claim of Ryder Truck Rental, Inc. - Class 1 consists of the

Allowed Secured Claim of Ryder. Class 1 is Impaired.

               2.        Class 2 – Secured Claim of Bank of America Leasing and Capital, LLC. Class

2 consists of the Allowed Secured Claim of Bank of America. Class 2 is Impaired.

               3.        Class 3 – Secured Claim of Signature Finance. Class 3 consists of the Allowed

Secured Claim of Signature. Class 3 is Impaired.




                                                14
            Case 6:20-bk-02684-LVV       Doc 153     Filed 08/25/20     Page 15 of 37




               4.     Class 4 – Secured Claim of Red Rock LTO Units. Class 4 consists of the

Allowed Secured Claim of Red Rock. Class 4 is being removed from the Plan as discussed supra.

               5.     Class 5 – Secured Claim of Daimler Truck Financial. Class 5 consists of the

Allowed Secured Claim of Daimler. Class 5 is Impaired.

               6.     Class 6 – Secured Claim of BMO Financial. Class 6 consists of the Allowed

Secured Claim of BMO. Class 6 is Impaired.

               7.     Class 7 – Secured Claim of Sterling National Bank. Class 7 consists of the

Allowed Secured Claim of Sterling. Class 7 is Impaired.

               8.     Class 8 – Secured Claim of Key Equipment Finance. Class 8 consists of the

Allowed Secured Claim of Key. Class 8 is Impaired.

               9.     Class 9 – Secured Claim of TCF Equipment Finance. Class 9 consists of the

Allowed Secured Claim of TCF. Class 9 is Impaired.

               10.    Class 12 – Secured Claim of RTS Financial Services, Inc. Class 12 consists of

the Allowed Secured Claim of RTS. Class 12 is Impaired.

               11.    Class 13 – Secured Claim of IberiaBank. Class 13 consist of the Allowed

Secured Claim of Iberia. Class 13 is Impaired.

               12.    Class 14 – Secured Claim of CenterState Bank, National Association. Class

14 consists of the Allowed Secured Claim of CenterState. Class 14 is Impaired.

       B.      Unsecured Claims.

               1.     Class 10 – Allowed General Unsecured Claims. Class 10 consists of all

Allowed General Unsecured Claims. Class 10 is Impaired.

       C.      Equity Interests.




                                            15
            Case 6:20-bk-02684-LVV        Doc 153     Filed 08/25/20     Page 16 of 37




               1.      Class 11 – Equity Ownership Interests in the Debtor. Class 11 consists of any

and all ownership interests currently issued or authorized in the Debtor. Class 11 is Impaired.

ARTICLE III – ADMINISTRATIVE EXPENSES, PRIORITY CLAIMS AND U.S. TRUSTEE
FEES.

       A.      Administrative Expense Claims.

       In full and final satisfaction, settlement, release and discharge of each Allowed

Administrative Claim, Holders of an Allowed Administrative Expense Claim shall be paid in full on

the Effective Date, or upon such other terms as may be agreed upon by the holder of the claim and

the Debtor, or, if the Claim does not become Allowed prior to the Effective Date, on the date the

Allowed Amount of such claim is determined by Final Order of the Bankruptcy Court. The Allowed

Administrative Claims shall be paid from the Equity Purchase and Debtor’s funds available and

operational revenue. Debtor estimates Administrative Claims to be approximately $550,000, after

deducting pre-petition and post-petition retainers.

       B.      Priority Claims.

               1.      Allowed Priority Tax Claims.

       Except to the extent that the Holder and the Debtor have agreed or may agree to a different

treatment, in full satisfaction of each Priority Tax Claim, each Holder of an Allowed Priority Tax

Claim shall receive, in full satisfaction of such Claim, payments equal to the Allowed Amount of

such Claim. Allowed Priority Tax Claims will be paid based on a five (5) year amortization with

final payment due on or before 5 years from the Petition Date. Each Allowed Priority Tax Claim will

accrue interest at five percent (5.00%); the payments will be made quarterly. Payments will

commence on the later of the Effective Date, or on such dates as a respective Priority Claim becomes

Allowed. One Priority Tax Claims have been filed in the amount of $75.00.




                                             16
            Case 6:20-bk-02684-LVV         Doc 153     Filed 08/25/20      Page 17 of 37




                2.     Allowed Priority Claims (Non-Tax).

       Except to the extent that the Holder and the Debtor have agreed or may agree to different

treatment, in full satisfaction of each Priority Claim (non-tax), exclusive of Priority Tax Claims

under 11 U.S.C. § 507(a)(8), each Holder of an Allowed Priority Claim shall receive payment of

such Claim in full on the Effective Date or the date on which such Priority Claim becomes Allowed.

The source of payment for Priority Claims (non-tax) will be from the Debtor’s funds available and

operational revenue; however, the current amount of such claims is zero.

       C.       United States Trustee Fees.

       All fees required to be paid by 28 U.S.C. § 1930(a)(6) (U.S. Trustee Fees) will accrue and be

timely paid until the case is closed, dismissed, or converted to another chapter of the Code. Any U.S.

Trustee Fees owed on or before the Effective Date will be paid when due in the ordinary course from

cash on hand.

ARTICLE IV – TREATMENT OF IMPAIRED & UNIMPAIRED CLASSES.

       There are fourteen (14) Classes of Claims and Interests that are Impaired. Treatment for

these classes is as follows:

       A.       Secured Claims.

                1.     Class 1 – Secured Claim of Ryder Truck Rental, Inc. - Class 1 consists of the

Allowed Secured Claim of Ryder Truck Rental, Inc., (“Ryder”). Per the Ryder Agreement, Ryder

shall have an Allowed Claim of $3,000,000.00. In full satisfaction of the Allowed Class 1 Claim,

Ryder will receive weekly payments of $125,000.00 for twenty-four (24) weeks. In addition,

Reorganized Debtor will remain current on all post-confirmation payments and a default under either

the Plan or post-confirmation payments will be a default under all obligations and entitle Ryder to

immediate return of its collateral plus other remedies available at law or equity. Upon payment in




                                              17
          Case 6:20-bk-02684-LVV           Doc 153      Filed 08/25/20    Page 18 of 37




full of the Plan Payments, the Forbearance Agreement will be deemed void and the original Lease

Agreement will be deemed reinstated. Class 1 is Impaired.

               2.        Class 2 Secured Claim of Bank of America Leasing and Capital, LLC. Class 2

consists of the Allowed Secured Claim of Bank of America Leasing and Capital, LLC, (“Bank of

America”). Bank of America will be deemed to have an Allowed Secured Claim of $1,700,000.00.

All other amounts owed to Bank of America as of Petition Date will be deemed an Allowed

Unsecured Claim. In full satisfaction of the Allowed Class 2 Claim, Bank of America will retain its

liens and receive monthly payments. The principal amount of the Class 2 Claim will be paid over

sixty (60) months at four and a half percent interest (4.5%). Monthly payments will be $26,596.81.

Class 2 is Impaired.

               3.        Class 3 – Secured Claim of Signature Finance. Class 3 consist of the Allowed

Secured Claim of Signature Finance, (“Signature”). In full satisfaction of the Allowed Class 3 Claim,

Signature will retain its liens and receive monthly payments. Signature will be deemed to have an

Allowed Secured Claim of $1,700,000.00. All other amounts owed to Signature as of Petition Date

will be deemed an Allowed Unsecured Claim. The principal amount of the Class 3 Claim will be

paid over seventy-two (72) months at five and three-fifths percent interest (5.6%). Monthly

payments will be $27,854.00. Class 3 is Impaired.

               4.        Class 4 – Secured Claim of Red Rock LTO Units. Class 4 is removed from the

Plan. Debtor and Red Rock have agreed its documents constitute a true lease, and Debtor is filing a

motion to assume with six (6) months to cure from lease assumption. Red Rock will not be entitled

to a vote on the Plan.

               5.        Class 5 – Secured Claim of Daimler Truck Financial. Class 5 consists of the

Allowed Secured Claim of Daimler Truck Financial, (“Daimler”). In full satisfaction of the Allowed




                                               18
          Case 6:20-bk-02684-LVV           Doc 153     Filed 08/25/20      Page 19 of 37




Class 5 Claim, Daimler will retain its liens and receive monthly payments. Debtor believes the

principal balance as of the Petition Date was $254,000 and that the value of the collateral is

substantially lower. The monthly payments will be based on a value to be agreed by the parties or,

failing an agreement, to be determined by Court Order. The principal amount of the Class 5 Claim

will be paid over sixty (60) months at four percent interest (4%). Class 5 is Impaired.

               6.      Class 6 – Secured Claim of BMO Financial. Class 6 consists of the Allowed

Secured Claim of BMO Financial, (“BMO”). In full satisfaction of the Allowed Class 6 Claim, BMO

will retain its liens and receive monthly payments. BMO will be deemed to have an Allowed

Secured Claim of $1,150,000.00. All other amounts owed to BMO as of Petition Date will be

deemed an Allowed Unsecured Claim. The principal amount of the Class 6 Claim will be paid over

sixty-six (66) months at five and thirteen-twentieths percent interest (5.65%). Monthly payments will

be $19,444.00 with a balloon payment of $14,062.21 to be made along with the final monthly

payment. Class 6 is Impaired.

               7.      Class 7 – Secured Claim of Sterling National Bank. Class 7 consists of the

Allowed Secured Claim of Sterling National Bank, (“Sterling”). In full satisfaction of the Allowed

Class 7 Claim, Sterling will retain its liens and receive monthly payments. Sterling will be deemed to

have an Allowed Secured Claim of $800,000. All other amounts owed to Sterling as of the Petition

Date will be deemed an Allowed Unsecured Claim. The principal amount of the Class 7 Claim will

be paid over sixty (60) months at four and one-half percent interest (4.5%). Monthly payments will

be $14,914.42 Class 7 is Impaired.

               8.      Class 8 – Secured Claim of Key Equipment Finance. Class 8 consists of the

Allowed Secured Claim of Key Equipment Finance, (“Key”). In full satisfaction of the Allowed

Class 8 Claim, Key will retain its liens and receive monthly payments. Key will be deemed to have




                                              19
          Case 6:20-bk-02684-LVV          Doc 153      Filed 08/25/20     Page 20 of 37




an Allowed Secured Claim of $800,000. All other amounts owed to Key as of the Petition Date will

be deemed an Allowed Unsecured Claim. The principal amount of the Class 8 Claim will be paid

over sixty (60) months at five and three-fifths percent interest (5.6%). Monthly payments will be

$15,317. Class 8 is Impaired.

                 9.    Class 9 – Secured Claim of TCF Equipment Finance. Class 9 consists of the

Allowed Secured Claim of TCF Equipment Finance, (“TCF”). In full satisfaction of the Allowed

Class 9 Claim, TCF will retain its liens and receive monthly payments. TCF will be deemed to have

an Allowed Secured Claim of $350,000. All other amounts owed to TCF as of Petition Date will be

deemed an Allowed Unsecured Claim. The principal amount of the Class 9 Claim will be paid over

seventy-two (72) months at four percent interest (4%). Monthly payments will be $5,475.81. Class

9 is Impaired.

                 10.   Class 12 – Secured Claim of RTS Financial Services, Inc. Class 12 consists of

the Allowed Secured Claim of RTS. In full satisfaction of the Allowed Class 12 Claim, RTS will

retain its liens and receive monthly payments. On account of the pre-petition, Allowed Secured

Claim held by RTS, and the post-petition, allowed super-priority administrative expense claim held

by RTS, RTS and the Reorganized Debtor will continue to be bound by the terms of the existing,

post-petition Factoring Agreement dated May 14, 2020, whereby, among other things, RTS will

continue to advance funds to purchase the Reorganized Debtor’s accounts receivable in accordance

with the terms of the Factoring Agreement. Class 12 is Impaired.

                 11.   Class 13 – Secured Claim of IberiaBank. IBERIABANK (“Iberia”) has filed a

proof of claim in the amount of $2,649,556.31, asserting that it is secured as to $12,000.00 relating

to FF&E located at the Debtor’s place of business, and unsecured as to $2,637,556.31 (the “Iberia

Claim”). Pursuant to a Security Agreement dated December 14, 2018 (the “Iberia Security




                                              20
          Case 6:20-bk-02684-LVV           Doc 153      Filed 08/25/20     Page 21 of 37




Agreement”) and UCC-1, Iberia has a perfected “all assets” security interest in all of the Debtor’s

personal property, the priority of which is determined pursuant to the agreements Iberia has with

other secured creditors and applicable law. Pursuant to the Iberia Security Agreement, Iberia also

has a perfected security interest in all assets owned by non-debtor DM World Logistics, LLC (“DM

Logistics”). Iberia also has a perfected first-position mortgage on real property, personal property

and fixtures (the “DAN Collateral”) owned by a non-debtor affiliate of the Debtor, DAN Realty

Group, LLC (“Dan Realty”). Notwithstanding Iberia’s perfected security interest in the Debtor’s

assets, pursuant to an agreement between Iberia and the Debtor, the Iberia Claim shall be treated as a

general unsecured claim in this case. Provided, however, the treatment of the Iberia Claim as

unsecured for the purposes of this Plan shall not be deemed to make Iberia’s security interest in the

Debtor’s assets, DM Logistics’ assets, and/or in the DAN Collateral unsecured for any other

purpose. Iberia’s perfected security interest in the Debtor’s assets, DM Logistics’ assets, and/or the

DAN Collateral shall be unaffected by this bankruptcy case, the Plan, and any confirmation order

entered with respect to the Plan. Class 13 is Impaired.

               12.     Class 14 – Secured Claim of CenterState Bank, National Association.

CenterState Bank (“CenterState”) has filed a proof of claim in the amount of $1,559,350.00,

asserting that it is secured as to certain FF&E located at the Debtor’s place of business, but due to

valuation, the claim is wholly unsecured (the “CenterState Claim”). Pursuant to a Mortgage dated

May 16, 2019 (the “CenterState Security Agreement”) and UCC-1, CenterState has a perfected “all

assets” security interest in all of the Debtor’s personal property, the priority of which is determined

pursuant to the agreements CenterState has with other secured creditors and applicable law.

Pursuant to the CenterState Agreement, CenterState also has a perfected first-position mortgage on

real property, personal property and fixtures (the “DAN Collateral”) owned by a non-debtor affiliate




                                               21
            Case 6:20-bk-02684-LVV         Doc 153      Filed 08/25/20      Page 22 of 37




of the Debtor, DAN Realty Group, LLC (“Dan Realty”). Notwithstanding CenterState’s perfected

security interest in the Debtor’s assets, pursuant to an agreement between CenterState and the

Debtor, the CenterState Claim shall be treated as a general unsecured claim in this case. Provided,

however, the treatment of the CenterState Claim as unsecured for the purposes of this Plan shall not

be deemed to make CenterState’s security interest in the Debtor’s assets and/or in the DAN

Collateral unsecured for any other purpose. CenterState’s perfected security interest in the Debtor’s

assets, and/or the DAN Collateral shall be unaffected by this bankruptcy case, the Plan, and any

confirmation order entered with respect to the Plan. Class 14 is Impaired.

       B.      Unsecured Claims.

               Class 10 – Allowed General Unsecured Claims. Class 10 consists of all Allowed

General Unsecured Claims. The Class will include the deficiency claims related to Classes 1 through

9 and Classes 13 and 14. In full satisfaction of the Allowed Class 10 Claims, holders of such claims

shall receive a pro rata distribution from the Liquidating Trust (as directed by the Liquidating

Agent), as more fully discussed below. In the event of a conversion and liquidation, there would be

no distribution to Holders of Allowed Class 10 Claims as the debt encumbering Debtor’s assets far

exceeds the value of such assets. Class 10 is Impaired.

       C.      Equity Interests.

               Class 11 – Equity Ownership Interests in the Debtor. Class 11 consists of any and all

ownership interests currently issued or authorized in the Debtor. On the Effective Date, all existing

Interests shall be extinguished and vested in the Released Party in exchange for the Equity Purchase.

To the extent Class 10 does not vote in favor of the Plan, the Equity Interests will be offered for sale

and subject to bids higher than the Equity Purchase Price. Reorganized Debtor will work with the

Committee to determine sale and marketing terms if the equity sale is required. Class 11 is Impaired.



                                               22
            Case 6:20-bk-02684-LVV         Doc 153     Filed 08/25/20      Page 23 of 37




ARTICLE V – UNEXPIRED LEASES AND EXECUTORY CONTRACTS.

       A.      Leases and Executory Contracts.

       To the extent Debtor rejects any executory contracts or unexpired leases prior to the hearing

on Confirmation, any party asserting a Claim, pursuant to § 365 of the Code, arising from the

rejection of an executory contract or lease shall file a proof of such Claim within thirty (30) days

after the entry of an Order rejecting such contract or lease, and any Allowed Claim resulting from

rejection shall be a Class 10 Claim. The Debtor shall have through and including the hearing on

Confirmation within which to file a motion to assume or reject any unexpired lease or executory

contract. To the extent the Debtor does not file a motion to assume prior to Confirmation, any such

lease will be deemed rejected with the rejection claim included in Class 10.

ARTICLE VI – MEANS OF IMPLEMENTATION.

       A.      Business Operations and Cash Flow.

       The Plan contemplates that the Debtor will continue to operate with reduced operating

expenses and lower debt service requirements due to the valuation of assets to the current value and,

thus, lower monthly required payments on the Secured Claims. The Debtor believes the cash flow

generated from operations following the restructuring of debt will be sufficient to make all Plan

Payments and will be sufficient to pay ordinary course expenses, including but not limited to, payroll

and administrative costs.

       B.      Equity Purchase and Notice Under FRBP 2002 (c)(3).

       On the Effective Date, assuming Class 10 votes in favor of the Plan, the Equity Interest will

be issued to the Released Party in exchange for the Equity Purchase Price. The funds for the Equity

Purchase Price are held in escrow with Debtor’s counsel. In addition to the equity in the

Reorganized Debtor, confirmation of the Plan and consummation of the Equity Purchase will




                                              23
            Case 6:20-bk-02684-LVV        Doc 153     Filed 08/25/20     Page 24 of 37




also include: (a) a release of Released Party by Debtor in respect of any Causes of Action; and

(b) an injunction as to all creditors from pursuing any guaranty claim against Released Party

for so long as Reorganized Debtor performs under the Plan. Any statute of limitation will be

tolled for the life of the injunction.

       C.      Funds Generated During Chapter 11.

       Funds generated from operations through the Effective Date will be used for Plan Payments;

however, the Equity Purchase Price and Debtor’s cash on hand as of Confirmation will be available

for payment of Administrative Expenses.

       D.      Liquidating Agent.

       The Liquidating Agent shall be the person or entity who is in charge of the Liquidating Trust

and who will manage and control the Trust Assets on the Effective Date of the Plan. In addition to

the powers noted herein, the Liquidating Agent shall have all the powers and authority of a trustee

under applicable Florida law and will be a fiduciary to the Estate and its creditors having the

authority to pursue any causes of action which belong to the bankruptcy estate for potential

disbursement to holders of Allowed Class 10 Claims. The Liquidating Agent will be selected by the

Creditors Committee which shall file a notice of such person’s contact information at least 10 days

prior to the Confirmation Hearing.

       E.      Disbursing Agent.

       The Reorganized Debtor will serve as the Disbursing Agents for all Distributions (except

Class 10) to be made under the Plan. In addition, the Reorganized Debtor will oversee and direct all

claim objections and all other actions required to be taken under the Plan, the Bankruptcy Code, or

by order of the Bankruptcy Court.




                                             24
             Case 6:20-bk-02684-LVV        Doc 153      Filed 08/25/20      Page 25 of 37




        F.      Management and Control of the Reorganized Debtor.

        The operations of the Reorganized Debtor will continue to be overseen by the current

manager following Confirmation, who will have uninterrupted authorization to manage the day-to-

day normal business operations of the Reorganized Debtor with all the powers and duties of a

manager as set forth in the Debtor’s operating agreements.

        G.      Other Provisions.

                1.      Procedures For Resolving Disputed Claims.

                        a.      Prosecution of Objections to Claims.

        Unless otherwise ordered by the Bankruptcy Court after notice and a hearing, and except as

otherwise provided in the Plan, Debtor shall have the exclusive right to make and file objections to

all Claims, other than those claims deemed as “Allowed” under the terms of the Plan. All objections

commenced prior to the Confirmation Date shall be finished by the Reorganized Debtor.

        Pursuant to the Plan, unless another time is set by order of the Bankruptcy Court, all

objections to Claims and Equity Interests shall be filed with the Bankruptcy Court and served upon

the Holders of each of the Claims to which objections are made within 90 days after the

Confirmation Date.

        Except as may be specifically set forth in the Plan, nothing in the Plan, the Disclosure

Statement, the Confirmation Order, or any order in aid of Confirmation, shall constitute, or be

deemed to constitute, a waiver or release of any claim, cause of action, right of setoff, or other legal

or equitable defense that the Debtor had immediately prior to the commencement of the Bankruptcy

Cases against or with respect to any Claim or Equity Interest, with the exception of claims against

any creditor who holds a stipulated and Allowed Claim under the Plan. Except as set forth in the

Plan, upon Confirmation the Debtor shall have, retain, reserve and be entitled to assert all such


                                               25
          Case 6:20-bk-02684-LVV           Doc 153      Filed 08/25/20     Page 26 of 37




claims, Causes of Action, rights of setoff and other legal or equitable defenses that either Debtor had

immediately prior to the commencement of the Bankruptcy Case as if the Bankruptcy Case had not

been commenced.

                         b.    Estimation of Claims.

       Pursuant to the Plan, the Debtor may, at any time, request that the Bankruptcy Court estimate

any contingent, disputed, or unliquidated Claim pursuant to § 502(c) of the Code, regardless of

whether the Debtor has previously objected to such Claim or whether the Bankruptcy Court has

ruled on any such objection; and the Bankruptcy Court will retain jurisdiction to estimate any Claim

at any time during litigation concerning any objection to any Claim, including during the pendency

of any appeal relating to any such objection. In the event the Bankruptcy Court estimates any

contingent, disputed, or unliquidated Claim, that estimated amount will constitute either the Allowed

Amount of such Claim or a maximum limitation on such Claim, as determined by the Bankruptcy

Court. If the estimated amount constitutes a maximum limitation on such Claim, the Debtor may

elect to pursue any supplemental proceedings to object to any ultimate payment on such Claim.

                         c.    Cumulative Remedies.

       In accordance with the Plan, all of the aforementioned Claims objections, estimation, and

resolution procedures are cumulative and not necessarily exclusive of one another. Claims may be

estimated and subsequently compromised, settled, withdrawn, or resolved by any mechanism

approved by the Bankruptcy Court. Until such time as an Administrative Claim, Claim, or Equity

Interest becomes an Allowed Claim, such Claim shall be treated as a Disputed Administrative Claim,

Disputed Claim, or Disputed Equity Interest for purposes related to allocations, distributions, and

voting under the Plan.




                                               26
          Case 6:20-bk-02684-LVV           Doc 153      Filed 08/25/20     Page 27 of 37




                       d.      Payments and Distributions on Disputed Claims.

       As and when authorized by a Final Order, Disputed Claims or Interests that become

“Allowed” shall be paid by the Reorganized Debtor such that the Holder of such Allowed Claim or

Interest receives all payments and distributions to which such Holder is entitled under the Plan in

order to bring payments to the affected Claimants current with the other participants in the particular

Class in question. Except as otherwise provided in the Plan, no partial payments and no partial

distributions will be made with respect to a Disputed Claim or Interest until the resolution of such

dispute by settlement or Final Order. Unless otherwise agreed to by the Reorganized Debtor or as

otherwise specifically provided in the Plan, a Creditor or Equity Interest Holder who holds both an

Allowed Claim and a Disputed Claim or Interest will not receive a distribution until such dispute is

resolved by settlement or Final Order.

                       e.      Allowance of Claims and Interests.

                               (i)     Disallowance of Claims.

       According to the Plan, all Claims held by entities against whom the Debtor has obtained a

Final Order establishing liability for a cause of action under §§ 542, 543, 522(f), 522(h), 544, 545,

547, 548, 549, or 550 of the Code shall be deemed disallowed pursuant to § 502(d) of the Code, and

Holders of such Claims may not vote to accept or reject the Plan, both consequences to be in effect

until such time as such causes of action against that entity have been settled or resolved by a Final

Order and all sums due the Debtor by that Entity are turned over to the Debtor. The Debtor, and the

Reorganized Debtor when appropriate, shall have the exclusive right and authority to bring any

causes of action under Chapter 5 of the Bankruptcy Code.




                                               27
             Case 6:20-bk-02684-LVV        Doc 153     Filed 08/25/20      Page 28 of 37




                               (ii)    Allowance of Claims.

        Except as expressly provided in the Plan, no Claim or Equity Interest shall be deemed

Allowed by virtue of the Plan, Confirmation, or any Order of the Bankruptcy Court in the

Bankruptcy Cases, unless and until such Claim or Equity Interest is deemed Allowed under the Code

or the Bankruptcy Court enters a Final Order in the Bankruptcy Cases allowing such Claim or Equity

Interest.

                       f.      Controversy Concerning Impairment.

        If a controversy arises as to whether any Claims or Equity Interests or any Class of Claims or

Equity Interests are Impaired under the Plan, the Bankruptcy Court, after notice and a hearing, shall

determine such controversy before the Confirmation Date. If such controversy is not resolved prior

to the Effective Date, the Debtor’s interpretation of the Plan shall govern.

 ARTICLE VII – MISCELLANEOUS.

        A.      Authority to Effectuate the Plan.

        Upon the entry of the Confirmation Order by the Bankruptcy Court, the Plan provides that all

 matters provided for under the Plan will be deemed to be authorized and approved without further

 approval from the Bankruptcy Court. Unless otherwise noted herein, Reorganized Debtor shall be

 authorized, without further application to or order of the Bankruptcy Court, to take whatever action

 is necessary to achieve Consummation and carry out the Plan.

        B.      Post-Confirmation Status Report.

        Within 90 days of the entry of the Confirmation Order, the Reorganized Debtor will file a

 status report with the Bankruptcy Court explaining what progress has been made toward

 consummation of the confirmed Plan. The status report will be served on the United States Trustee,




                                              28
            Case 6:20-bk-02684-LVV         Doc 153      Filed 08/25/20      Page 29 of 37




 and those parties who have requested special notice post-confirmation. The Bankruptcy Court may

 schedule subsequent status conferences in its discretion.

 C.    Conditions to Effectiveness.

       The Effective Date shall not occur until: (i) the entry of the Confirmation Order by the

Bankruptcy Court; (ii) the expiration of the appeal period with respect to the Confirmation Order

without the filing of a notice of appeal of such order; and (iii) the Debtor files a notice of Effective

Date with the Bankruptcy Court, which shall not be filed until all of the preconditions to the

occurrence of the Effective Date set forth in the Plan have been met. In the event that an appeal of

the Confirmation Order is pending, the Effective Date may still occur on the 15th day after the entry

of the Confirmation Order provided that the notice called for under the Plan has been filed by the

Debtor.

       D.      Exculpation from Liability.

       The Debtor, and their officers, directors, members, managers, managing members and

Professionals (acting in such capacity) shall neither have nor incur any liability whatsoever to any

Person or Entity for any act taken or omitted to be taken in good faith in connection with or related

to the formulation, preparation, dissemination, or confirmation of the Plan, the Disclosure Statement,

any Plan Document, or any contract, instrument, release, or other agreement or document created or

entered into, or any other act taken or omitted to be taken, in connection with the plan or the

Bankruptcy Case; provided, however, that this exculpation from liability provision shall not be

applicable to any liability found by a court of competent jurisdiction to have resulted from fraud or

the willful misconduct or gross negligence of any such party. With respect to the Professionals, the

foregoing exculpation from liability provision shall also include claims of professional negligence

arising from the services provided by such Professionals during the Bankruptcy Case. The rights



                                               29
            Case 6:20-bk-02684-LVV         Doc 153     Filed 08/25/20      Page 30 of 37




granted hereby are cumulative with (and not restrictive of) any and all rights, remedies, and benefits

that the Debtor, the Reorganized Debtor, and their respective agents have or obtain pursuant to any

provision of the Code or other applicable law, or any agreement. This exculpation from liability

provision is an integral part of the Plan and is essential to its implementation. Notwithstanding

anything to the contrary contained herein, the provisions hereof shall not release or be deemed a

release of any of the Causes of Action otherwise preserved by the Plan. The terms of this exculpation

shall only apply to liability arising from actions taken on or prior to the Effective Date.

      ANY BALLOT VOTED IN FAVOR OF THE PLAN SHALL ACT AS CONSENT BY
THE CREDITOR CASTING SUCH BALLOT TO THIS EXCULPATION FROM
LIABILITY PROVISION. MOREOVER, ANY CREDITOR WHO DOES NOT VOTE IN
FAVOR OF THE PLAN AND WHO HOLDS A CLAIM THAT MAY BE AFFECTED BY
THIS EXCULPATION FROM LIABILITY PROVISION MUST FILE A CIVIL ACTION IN
THE BANKRUPTCY COURT OR ANY OTHER COURT OF COMPETENT
JURISDICTION ASSERTING SUCH LIABILITY WITHIN NINETY (90) DAYS
FOLLOWING THE EFFECTIVE DATE OR SUCH CLAIMS SHALL BE FOREVER
BARRED; PROVIDED THAT, THE FOREGOING TIME LIMITATION SHALL NOT
APPLY TO CLAIMS OF FRAUD, GROSS NEGLIGENCE, OR WILLFUL OR GROSS
MISCONDUCT IN THE FORMULATION, PREPARATION, DISSEMINATION, OR
CONFIRMATION OF THE PLAN. THE TIME TO BRING SUCH CLAIMS SHALL BE
GOVERNED BY THE APPLICABLE STATUTE OF LIMITATION.

       Notwithstanding the foregoing, (i) the Reorganized Debtor shall remain obligated to make

payments to Holders of Allowed Claims as required pursuant to the Plan, and (ii) the Debtor’s

members, managers or executive officers shall not be relieved or released from any personal

contractual liability except as otherwise provided in the Plan.

       F.      Police Power.

       Nothing in this Article VIII shall be deemed to effect, impair, or restrict any federal or state

governmental unit from pursuing its police or regulatory enforcement action against any person or

entity, other than to recover monetary claims against the Debtor for any act, omission, or event




                                              30
             Case 6:20-bk-02684-LVV          Doc 153   Filed 08/25/20      Page 31 of 37




occurring prior to Confirmation Date to the extent such monetary claims are discharged pursuant to §

1141 of the Code.

        G.      Revocation and Withdrawal of this Plan.

        The Debtor reserve the right to withdraw this Plan and Disclosure Statement at any time

 before entry of the Confirmation Order. If (i) the Debtor revokes and withdraw this Plan, (ii) the

 Confirmation Order is not entered, (iii) the Effective Date does not occur, (iv) this Plan is not

 substantially consummated, or (v) the Confirmation Order is reversed or revoked, then this Plan

 shall be deemed null and void.

        H.      Modification of Plan.

        The Debtor may seek to amend or modify this Disclosure Statement and the Plan in

accordance with § 1127(b) of the Code to remedy any defect or omission or reconcile any

inconsistency in the Plan in such manner as may be necessary to carry out the purpose and intent of

this Plan.

        On or before substantial consummation of the Plan, the Debtor may issue, execute, deliver, or

file with the Bankruptcy Court, or record any agreements and other documents, and take any action

as may be necessary or appropriate to effectuate, consummate and further evidence the terms and

conditions of the Plan.

        H.      Retention of Jurisdiction.

        After the Effective Date, the Reorganized Debtor will be free to perform all functions

assigned to them herein without approval of the Bankruptcy Court, except as specifically set forth

herein. The itemization below is in no way meant to limit, restrict, or circumscribe the inherent

jurisdictional authority of the Bankruptcy Court. Confirmation of the Plan acts as consent of the

parties to agree to the Bankruptcy Court’s ability to enter binding final judgments and rulings as the



                                               31
          Case 6:20-bk-02684-LVV            Doc 153     Filed 08/25/20     Page 32 of 37




Bankruptcy Court will continue to retain jurisdiction in this Bankruptcy Case to determine or take

the following actions:

               1.        All objections to the allowance of Claims and Interests and the compromise of

Claims;

               2.        All applications for allowance of compensation and reimbursement of out-of-

pocket expenses of professionals retained in Debtor’s case by Order of the Bankruptcy Court to the

extent that such compensation and out-of-pocket expenses relate to services performed before the

Confirmation Date; provided, however, that fees of professionals for services rendered after the

Effective Date may be paid by the Debtor or the Reorganized Debtor, as applicable, in the ordinary

course of business without a Bankruptcy Court order; provided, further, however, in the event that an

objection is made as to post-Confirmation Date requested fees or expenses, application shall be made

to the Bankruptcy Court for allowance of such fees and expenses;

               3.        Any adversary proceedings or contested matters brought by the Debtor, the

Reorganized Debtor, or the Liquidating Agent, the Causes of Action, the proceedings then pending

or thereafter brought pursuant to §§ 544, 545, 547, 548, 549, and 550 of the Code, or other

proceedings calculated to generate payments to Holders of Allowed Claims;

               4.        All controversies and disputes arising under or in connection with the Plan;

               5.        The enforcement and interpretation of the provisions of the Plan;

               6.        To issue such orders in aid of execution and consummation of the Plan as may

be necessary and appropriate;

               7.        Any motion to modify the Plan in accordance with Code § 1127, or to correct

any defect, cure any omission, or reconcile any inconsistency in the Plan, Disclosure Statement, or

any Confirmation Order as may be necessary to carry out the purposes of the Plan;


                                               32
             Case 6:20-bk-02684-LVV        Doc 153     Filed 08/25/20      Page 33 of 37




                8.     All Claims arising from the rejection of any executory contract or lease;

                9.     Such other matters as may be provided for in the Code or the Plan;

                10.    To protect the Property of the Estate from adverse claims or interference

inconsistent with the Plan;

                11.    To ensure that Distributions are accomplished as provided herein and to

resolve any dispute concerning the right of any person to a Distribution hereunder, applicable law or

under a contract or agreement; and

                12.    To hear and determine any action or controversy by or against the

Reorganized Debtor.

        I.      Headings.

                Article, Section, and Paragraph headings used herein are for convenience only and

shall not affect the interpretation or construction of any provision of this Plan.

        J.      Cramdown.

                The Debtor reserve the right to seek confirmation of this Plan under § 1129(b) of the

Code.

        K.      Discharge.

        As of the Effective Date and pursuant to § 1141 of the Code, Debtor shall be discharged from

any debt that arose before the Confirmation Date, and any debt of a kind specified in §§ 502(g),

502(h) and 502(i) of the Code, whether or not:

                 1.    A proof of claim based upon such debt is filed or deemed filed under § 501 of

                       the Code;

                 2.    A Claim based upon such debt is allowed under § 502 of the Code; or




                                              33
            Case 6:20-bk-02684-LVV        Doc 153      Filed 08/25/20     Page 34 of 37




                3.     The Holder of a Claim or Interest based upon such debt has accepted the

                       Plan.

       L.      Notices.

       All notices required or permitted to be made in accordance with the Plan shall be in writing

and shall be delivered personally or by facsimile transmission or mailed by United States Mail to the

following:



               Counsel for the Debtor:

               R. Scott Shuker, Esquire
               Shuker & Dorris, P.A.
               121 S. Orange Avenue, Suite 1120
               Orlando, Florida 32801

               Debtor:

               DM World Transportation, LLC.
               Attn: Beck Tokhtaev
               450 South Ronald Reagan Blvd.
               Longwood, Florida 32750

               United States Trustee:

               George C. Young Federal Building
               400 West Washington Street, Suite 1100
               Orlando, Florida 32801

               Counsel for the Official Committee of Unsecured Creditors

               John B. Hutton, Esq.
               Greenberg Traurig, P.A.
               333 S.E. Second Avenue
               Miami, Florida 33131




                                              34
            Case 6:20-bk-02684-LVV         Doc 153      Filed 08/25/20     Page 35 of 37




       M.      Manner of Payment.

       Any payment of Cash made under this Plan may be made either by check drawn on an

account of the Reorganized Debtor, by wire transfer, or by automated clearing house transfer from a

domestic bank, at the option of the Reorganized Debtor.

       N.      Compliance with Tax Requirements.

       In connection with this Plan, to the extent applicable, the Reorganized Debtor in making

Distributions shall comply with all tax withholding and reporting requirements imposed by any

governmental unit, and all Distributions pursuant to this Plan shall be subject to such withholding

and reporting requirements. The Reorganized Debtor may withhold the entire Distribution due to any

holder of an Allowed Claim until such time as such holder provides to the Reorganized Debtor, the

necessary information to comply with any withholding requirements of any governmental unit. Any

property so withheld will then be paid by the Reorganized Debtor to the appropriate authority. If the

Holder of an Allowed Claim fails to provide to the Reorganized Debtor the information necessary to

comply with any withholding requirements of any governmental unit within six months after the date

of first notification by the Reorganized Debtor to the holder of the need for such information or for

the Cash necessary to comply with any applicable withholding requirements, then the Holder’s

Distribution shall be treated as an undeliverable distribution in accordance with the below. The

payment of all taxes on all Distributions shall be the sole responsibility of the distributee.

       O.      Transmittal of Distributions to Parties Entitled Thereto.

       All Distributions by check shall be deemed made at the time such check is duly deposited in

the United States mail, postage prepaid. All Distributions by wire transfer shall be deemed made as

of the date the Federal Reserve or other wire transfer is made. Except as otherwise agreed with the

holder of an Allowed Claim in respect thereof or as provided in this Plan, any property to be




                                              35
             Case 6:20-bk-02684-LVV          Doc 153      Filed 08/25/20      Page 36 of 37




distributed on account of an Allowed Claim shall be distributed by mail upon compliance by the

Holder with the provisions of this Plan to (i) its address set forth in its proof of claim, (ii) the latest

mailing address filed for the holder of an Allowed Claim entitled to a distribution, (iii) the latest

mailing address filed for a holder of a filed power of attorney designated by the Holder of such

Allowed Claim to receive distributions, (iv) the latest mailing address filed for the Holder’s

transferee as identified in a filed notice served on the Debtor pursuant to Bankruptcy Rule 3001(e),

or (v) if no such mailing address has been filed, the mailing address reflected on the Schedules or in

the Debtor’s books and records.

        P.      Distribution of Unclaimed Property.

        Except as otherwise provided in this Plan, any property (Cash or otherwise) to be distributed

under this Plan that is unclaimed after six months following the relevant distribution date shall be

forfeited, and such distribution, together with all interest earned thereon, shall become an Asset to be

distributed and conveyed to Holders of Allowed Claims in accordance with the provisions of this

Plan. However, checks issued by the Reorganized Debtor with respect to Allowed Claims will be

null and void if not cashed within sixty days of the date of issuance and revest in the Reorganized

Debtor. Requests for re-issuance of any such check shall be made in writing to the Reorganized

Debtor.

        Q.      Transfer Taxes.

        Under § 1146(a) of the Bankruptcy Code, the issuance, transfer, or exchange of a security, or

the making or delivery of an instrument of transfer, under this Plan shall not be taxed under any law

imposing a stamp tax or similar tax.

        RESPECTFULLY SUBMITTED this 25th day of August 2020.

                                                 /s/ R. Scott Shuker
                                                 R. Scott Shuker, Esq.



                                                36
Case 6:20-bk-02684-LVV   Doc 153   Filed 08/25/20   Page 37 of 37




                           Florida Bar No. 0984469
                           rshuker@shukerdorris.com
                           Mariane A. Dorris, Esq.
                           Florida Bar No. 173665
                           mdorris@shukerdorris.com
                           John B. Dorris, Esq.
                           Florida Bar No. 0093744
                           jdorris@shukerdorris.com
                           SHUKER & DORRIS, P.A.
                           121 S. Orange Avenue, Suite 1120
                           Orlando, Florida 32801
                           Tel: 407-337-2060
                           Fax: 407-337-2050
                           Attorneys for the Debtor




                           37
